Exhibit No. 10.2

 

MANHATTAN BANCORP

2010 EQUITY INCENTIVE PLAN

 


NOTICE OF STOCK OPTION GRANT AND AGREEMENT

 

Name:

 

Option Number:

 

 

Address:

 

Plan Name:

 

2010 Equity Incentive Plan

 

1.  Grant of Option.  Effective                     , 20    , (“Grant Date”),
you have been granted [an Incentive Option/a Nonqualified Stock Option] to
purchase                          (          ) shares of Manhattan Bancorp
common stock (“Shares”) at an Exercise Price of $             per share
(“Option”) pursuant to the Manhattan Bancorp 2010 Equity Incentive Plan (the
“Plan”).  Except as otherwise defined herein, terms with initial capital letters
shall have the same meanings set forth in the Plan.  The terms and conditions of
the Plan are incorporated herein by this reference.  Subject to the terms and
conditions of the Plan, this Option shall become vested and exercisable as
follows:

 

[Insert vesting schedule]

 

2.  Exercise of Option.  This Option shall be exercisable only with respect to
the underlying shares that have become vested by delivery of an exercise notice
in the form attached as Exhibit A (the “Exercise Notice”), which shall state the
election to exercise the Option, the number of Shares with respect to which the
Option is being exercised.  This Option shall be deemed to be exercised upon
receipt by the Company of such fully executed Exercise Notice accompanied by the
aggregate Exercise Price and tax withholding to the extent applicable.

 

3.  Acknowledgements.  By accepting this grant and exercising any portion of the
Option, you represent that you: (i) agree to the terms and conditions of this
Notice and Agreement and the Plan; (ii) have reviewed the Plan and the Notice
and Agreement in their entirety, and have had an opportunity to obtain the
advice of legal counsel and/or your tax advisor with respect thereto;
(iii) fully understand and accept all provisions hereof; (iv) agree to accept as
binding, conclusive, and final all of the Administrator’s decisions regarding,
and all interpretations of, the Plan and the Notice and Agreement; and (v) agree
to notify the Company upon any change in your home address indicated above.

 

--------------------------------------------------------------------------------


 

Please return a signed copy of this Notice of Stock Option Grant and Agreement
to [insert contact name and address of the Company], and retain a copy for your
records.

 

 

 

 

For Manhattan Bancorp:

 

 

 

 

 

 

Dated:

 

 

 

[Insert Title]

 

 

 

PARTICIPANT

 

 

 

 

 

 

Dated:

 

 

 

[Insert Title]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

2010 EQUITY INCENTIVE PLAN

 

EXERCISE NOTICE

 

Manhattan Bancorp

2141 Rosecrans Avenue, Suite 1160

El Segundo, California 90245

 

Attention: Secretary

 


1.             EFFECTIVE AS OF TODAY,                             , THE
UNDERSIGNED (THE “PARTICIPANT”) HEREBY ELECTS TO EXERCISE THE PARTICIPANT’S
OPTION TO PURCHASE                        SHARES OF MANHATTAN BANCORP (THE
“COMPANY”) COMMON STOCK (“SHARES”), UNDER AND PURSUANT TO THE MANHATTAN BANCORP
2010 EQUITY INCENTIVE PLAN (THE “PLAN”) AND THE NOTICE OF STOCK OPTION GRANT AND
AGREEMENT (THE “NOTICE AND AGREEMENT”) DATED                             ,
                .  UNLESS OTHERWISE DEFINED HEREIN, THE TERMS DEFINED IN THE
PLAN SHALL HAVE THE SAME DEFINED MEANINGS IN THIS EXERCISE NOTICE.


 


2.             REPRESENTATIONS OF THE PARTICIPANT.  THE PARTICIPANT ACKNOWLEDGES
THAT THE PARTICIPANT HAS RECEIVED, READ AND UNDERSTOOD THE PLAN AND THE NOTICE
AND AGREEMENT AND AGREES TO ABIDE BY AND BE BOUND BY THEIR TERMS AND CONDITIONS.


 


3.             RIGHTS AS STOCKHOLDER.  UNTIL THE STOCK CERTIFICATE EVIDENCING
SUCH SHARES IS ISSUED (AS EVIDENCED BY THE APPROPRIATE ENTRY ON THE BOOKS OF THE
COMPANY OR OF A DULY AUTHORIZED TRANSFER AGENT OF THE COMPANY), NO RIGHT TO VOTE
OR RECEIVE DIVIDENDS OR ANY OTHER RIGHTS AS A STOCKHOLDER SHALL EXIST WITH
RESPECT TO THE SHARES, NOTWITHSTANDING THE EXERCISE OF THE OPTION.  THE COMPANY
SHALL ISSUE (OR CAUSE TO BE ISSUED) SUCH STOCK CERTIFICATE PROMPTLY AFTER THE
OPTION IS EXERCISED.  NO ADJUSTMENT WILL BE MADE FOR A DIVIDEND OR OTHER RIGHT
FOR WHICH THE RECORD DATE IS PRIOR TO THE DATE THE STOCK CERTIFICATE IS ISSUED,
EXCEPT AS PROVIDED IN SECTION 4 OF THE PLAN.


 


4.             DELIVERY OF PAYMENT.  THE PARTICIPANT HEREWITH DELIVERS TO THE
COMPANY THE FULL EXERCISE PRICE FOR THE SHARES PURCHASED PURSUANT TO THIS
EXERCISE NOTICE, WHICH, TO THE EXTENT SELECTED, SHALL BE DEEMED TO BE SATISFIED
BY USE OF THE BROKER-DEALER SALE AND REMITTANCE PROCEDURE TO PAY THE EXERCISE
PRICE PROVIDED IN SECTION 6(C)(VI) OF THE PLAN.


 


5.             TAX CONSULTATION.  THE PARTICIPANT UNDERSTANDS THAT THE
PARTICIPANT MAY SUFFER ADVERSE TAX CONSEQUENCES AS A RESULT OF THE PARTICIPANT’S
PURCHASE OR DISPOSITION OF THE SHARES.  THE PARTICIPANT REPRESENTS THAT THE
PARTICIPANT HAS HAD THE OPPORTUNITY TO CONSULT WITH ANY TAX CONSULTANTS THE
PARTICIPANT DEEMS ADVISABLE IN CONNECTION WITH THE PURCHASE OR DISPOSITION OF
THE SHARES AND THAT THE PARTICIPANT IS NOT RELYING ON THE COMPANY FOR ANY TAX
ADVICE.


 


6.             TAXES.  THE PARTICIPANT AGREES TO SATISFY ALL APPLICABLE FEDERAL,
STATE AND LOCAL INCOME AND EMPLOYMENT TAX WITHHOLDING OBLIGATIONS AND HEREWITH
DELIVERS TO THE COMPANY THE FULL AMOUNT OF SUCH OBLIGATIONS OR HAS MADE
ARRANGEMENTS ACCEPTABLE TO THE COMPANY TO SATISFY SUCH OBLIGATIONS.  IN THE CASE
OF AN INCENTIVE OPTION, THE PARTICIPANT ALSO AGREES, AS PARTIAL CONSIDERATION
FOR THE DESIGNATION OF THE OPTION AS AN INCENTIVE OPTION, TO NOTIFY THE COMPANY
IN WRITING WITHIN THIRTY (30) DAYS OF ANY DISPOSITION OF ANY SHARES ACQUIRED BY
EXERCISE OF THE OPTION IF SUCH DISPOSITION OCCURS

 

--------------------------------------------------------------------------------


 


WITHIN TWO (2) YEARS FROM THE DATE OF AWARD OR WITHIN ONE (1) YEAR FROM THE DATE
THE SHARES WERE TRANSFERRED TO THE PARTICIPANT.


 


7.             SUCCESSORS AND ASSIGNS.  THE COMPANY MAY ASSIGN ANY OF ITS RIGHTS
UNDER THIS EXERCISE NOTICE TO SINGLE OR MULTIPLE ASSIGNEES, AND THIS AGREEMENT
SHALL INURE TO THE BENEFIT OF THE SUCCESSORS AND ASSIGNS OF THE COMPANY. 
SUBJECT TO THE RESTRICTIONS ON TRANSFER HEREIN SET FORTH, THIS EXERCISE NOTICE
SHALL BE BINDING UPON THE PARTICIPANT AND HIS OR HER HEIRS, EXECUTORS,
ADMINISTRATORS, SUCCESSORS AND ASSIGNS.


 


8.             ADMINISTRATION AND INTERPRETATION.  THE PARTICIPANT HEREBY AGREES
THAT ANY QUESTION OR DISPUTE REGARDING THE ADMINISTRATION OR INTERPRETATION OF
THIS EXERCISE NOTICE SHALL BE SUBMITTED BY THE PARTICIPANT OR BY THE COMPANY TO
THE BOARD OF DIRECTORS.  THE RESOLUTION OF SUCH QUESTION OR DISPUTE BY THE BOARD
OF DIRECTORS SHALL BE FINAL AND BINDING ON ALL PERSONS.


 


9.             ENTIRE AGREEMENT.  THE PLAN AND THE NOTICE AND AGREEMENT ARE
INCORPORATED HEREIN BY REFERENCE AND TOGETHER WITH THIS EXERCISE NOTICE
CONSTITUTE THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE IN THEIR ENTIRETY ALL PRIOR UNDERTAKINGS AND
AGREEMENTS OF THE COMPANY AND THE PARTICIPANT WITH RESPECT TO THE SUBJECT MATTER
HEREOF, AND MAY NOT BE MODIFIED ADVERSELY TO THE PARTICIPANT’S INTEREST EXCEPT
BY MEANS OF A WRITING SIGNED BY THE COMPANY AND THE PARTICIPANT.  NOTHING IN THE
PLAN, THE NOTICE AND AGREEMENT AND THIS EXERCISE NOTICE (EXCEPT AS EXPRESSLY
PROVIDED THEREIN) IS INTENDED TO CONFER ANY RIGHTS OR REMEDIES ON ANY PERSONS
OTHER THAN THE PARTIES.

 

Submitted by:

 

Accepted by:

 

 

 

PARTICIPANT:

 

MANHATTAN BANCORP

 

 

 

 

 

By:

 

 

 

 

 

 

(Signature)

 

Title:

 

 

 

 

Address:

 

Address:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 